—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered July 22, 1991, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and a statement made by him to the police.
Ordered that the judgment is affirmed.
The information supplied to the police officers in a face-to-face meeting with an unidentified informant at the crime scene, together with the officers’ subsequent observations, provided the police with a reasonable suspicion that the defendant had committed a crime involving a weapon (see, People v Thorne, 184 AD2d 797; People v DeJesus, 169 AD2d 521; People v Castro, 115 AD2d 433, affd 68 NY2d 850; People v Bero, 139 AD2d 581, 582). The reasonable suspicion justified not only the stop of the defendant but the frisk. "Since the lawful frisk produced a gun providing probable cause for the defendant’s arrest” (People v Thorne, supra, at 798), the court properly denied suppression. Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.